Order entered April 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00461-CV

              IN RE FLORES FRAMING CONSTRUCTION, LLC, Relator

                 Original Proceeding from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-04416-E

                                          ORDER
                         Before Justices Francis, Myers and Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE